COOK, Judge
(concurring in part and dissenting in part):
In the single assignment of error on which the Court granted review, two questions were presented as to the effect of trial counsel’s conduct in the proceedings prior to trial. The first question was whether the accused was prejudiced “by the failure to have a fair and impartial investigation in that the trial counsel participated in said hearing in the role of investigating officer”; the second matter was whether trial counsel was “statutorily disqualified within the meaning of Article 27(a), Uniform Code of Military Justice,” which, in pertinent part, provides that no person shall act as trial *359counsel if he previously “acted as investigating officer, military judge or court member.” Although the majority conclude that trial counsel was not disqualified, they, nonetheless, declared that “Young1 and its progeny ... no longer represent the law of this Court.” I agree with, and, in fact, the record compels, their conclusion, but I am not persuaded that Young deserves summary burial. I disagree, therefore, with that part of the majority opinion that consigns Young to the graveyard, of overturned cases.
Turning to the manner in which the Article 32 investigation was conducted, the accused contends that Major Payne abandoned the impartiality required of him as an Article 32 Investigating Officer, and thereby, in the language of the majority opinion, effected “a derogation of the judicial functions inherent in that office.” The majority conclude that the Investigating Officer acted improperly in consulting with trial counsel without notice to, and in the absence of, defense counsel, regarding certain matters relating to the conduct of the investigation. I also agree with that conclusion. As the Court held in United States v. Hurt, 9 U.S.C.M.A. 735, 751, 27 C.M.R. 3, 19 (1958), “a party to a proceeding who will be affected by a proposed action therein is entitled to notice of the action and to an opportunity to present his views in regard to it.” The principle is the same as that expressed in the ABA standards quoted by the majority. However, it is important, I believe, to note that Major Payne also consulted with defense counsel. The record does not show the nature or number of these discussions, but the omission is not surprising, considering that the inquiry was directed to the defense claim that Major Payne had become “partial and prejudiced” because of his “close contact” with trial counsel. To me, the major’s recourse to both counsel is a weighty indication, not that he was purposely secretive, but, rather, that he desired, as he testified, to obtain necessary procedural information from “persons familiar with the case.”
The majority conclude, and the record demonstrates, that despite his procedural transgression, Major Payne conducted the investigation in conformance with the strict requirements of impartiality demanded by Article 32. I, unreservedly, agree with that conclusion. However, remarks in footnote 6 of the majority opinion on certain legal concepts involved in the accused’s challenge to Major Payne’s conduct impel me to further comment.
Trial counsel informed Major Payne that the rules of evidence for an Article 32 investigation were “more relaxed” than the rules at a trial, and that, unlike the requirement for a finding of guilty at trial, a recommendation by an investigating officer did not have to be based on evidence establishing guilt beyond a reasonable doubt. Major Payne testified he read the same information as to the difference in the rules of evidence in Department of the Army Pamphlet No. 27 — 17 (June 1970), to which he had been referred by trial counsel.
An Article 32 investigation does not, in fact, require that a recommendation by the investigating officer that a charge be referred to trial be predicated upon evidence sufficient to establish guilt beyond a reasonable doubt. Submission of a formal report and recommendation for trial by general court-martial operates, in material part, only as a certification that “to the best of his knowledge and belief . the matters set forth in the charges as to which . . . (the investigating officer) recommends trial are true.” Manual for Courts-Martial, United States, 1969 (Revised edition), paragraph 34e. Nor does Article 32 mandate that the rules of evidence and the degree of proof at an Article 32 hearing be the same as those at a trial. Constitutionally, and in the Federal criminal practice, preliminary proceedings are not conducted according to the rules of evidence and the burden and degree of proof in effect at a trial. Fed.R.Ev. 1101(d); Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975); United States v. Calandra, 414 U.S. 338, 94 S.Ct. *360613, 38 L.Ed.2d 561 (1974); Costello v. United States, 350 U.S. 359, 76 S.Ct. 406, 100 L.Ed. 397 (1956). As neither the Uniform Code nor the Manual for Courts-Martial prescribes a procedure contrary to that in the civilian courts, the military procedure can properly comport with the civilian. United States v. Fisher, 4 U.S.C.M.A. 152, 15 C.M.R. 152 (1954). I am unable to discern anything in the advice as to these matters that can reasonably be construed as being improper.
Finally, the majority condemn the discussion of the “legality of the search,” as “most critically” demonstrative of a violation of the requirement of impartiality inherent in the “role” of an Article 32 officer. I am not at all sure that an investigating officer should, or can, properly inquire into the legality of a search. Certainly, in the Federal civilian criminal system that circumstance is not a matter for consideration by the grand jury in determining whether the evidence justifies indictment. United States v. Calandra, supra. Article 32(a) provides that the investigation “shall include inquiry as to the truth of the matters set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.” As I construe this provision, it does not prescribe inquiry into whether evidence before the investigating officer may be subject to exclusion at trial. Neither does the Manual contain any such directive. See paragraph 34, MCM. In any event, as noted earlier, in terms of the content of the discussion of this subject, the majority conclude, and I agree, that it did not prejudice Major Payne against the accused.
For the reasons indicated, I join in affirmance of the decision of the Court of Military Review.

. United States v. Young, 13 U.S.C.M.A. 134, 32 C.M.R. 134 (1962).